DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 75 is objected to because of the following informalities: in line 1, “the base portion to” should be --the base portion is configured to-- or similarly amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 39-40, and 75-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 and claim 39, lines 7-11, recite that the force relief comprises a partial opening and an interlock within the base portion that is disposed between the partial opening and an internal opening within the base portion.  While it is clear that the claimed arrangement refers to the embodiment of the force relief shown in Fig. 70D, the written description only mentions a partial opening (“second spring 5523 that is a partial opening in mounting portion 5520 with an interlock 5524”).  There is no mention of an internal opening in the original disclosure and it is not clear what parts shown in Fig. 70D may be considered the partial opening and the internal opening.  Claims 40 and 75-76 are rejected as dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Keeton (U.S. 5,425,318) in view of Peter (U.S. 2014/0076215).
Regarding claim 33, Keeton discloses (Fig. 1-5) a soil apparatus (44) comprising: a base portion (44c) to firm seed in a trench that is formed in soil of an agricultural field; a mounting portion (44a, 44b) connected to the base portion, the mounting portion configured to attach to an agricultural implement (10); wherein the mounting portion includes a force relief (44b) having an internal opening (cut-out portions 61, 63, 64, and web 62) that is disposed within the mounting portion to transfer applied force from the base portion to the mounting portion to prevent damage to the base portion (Col. 4, lines 10-13) if the soil apparatus is engaged in soil while the agricultural implement is driven in a reverse direction (while driving in a reverse direction is not explicitly disclosed, this functional limitation does not result in a structural different between the claimed invention and the prior art).
Keeton does not disclose that the mounting portion and the base portion are separate components.  However, Peter discloses (Fig. 13-14) a similar soil apparatus (1300, 1400) to firm seed in a trench, wherein a mounting portion (1340, 1440) and a base portion (1380, 1480) are separate components.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the mounting portion and base portion of Keeton as separate components in order to remove and replace the base portion, for example due to wear.
Regarding claim 35, Keeton further discloses (Fig. 1-5) that the mounting portion is releasably connected to the agricultural implement (with straps 27).
Regarding claim 36, Keeton further discloses (Fig. 1-5) that the internal opening of the force relief is a circular hole (cut-outs 61, 62, and 64 having semicircular shapes) in the mounting portion to allow the mounting portion to break to prevent damage to the base portion (while breaking the mounting portion is not explicitly disclosed, this functional limitation does not result in a structural difference between the claimed invention and the prior art.  Furthermore, it is reasonably expected that if the mounting portion were to break while driven in a reverse direction, it would most likely break at section 44b).
Regarding claim 37, Keeton further discloses (Fig. 1-5) that the force relief is a spring (the section 44b being a resilient device which absorbs movement) to allow the mounting portion to flex (Col. 4, lines 5-13).
Regarding claim 38, Keeton does not disclose that the base portion comprises a lower base portion and an upper base portion.  However, Peter discloses (Fig. 13-14) that the base portion may comprise a lower base portion (1310, 1410) and an upper base portion (1380, 1480).  Peter teaches that the lower portion may be replaced when sufficiently worn without having to replace the other portions of the firmer ([0014]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the base portion of Keeton with a lower base portion and an upper base portion in order to remove and replace the lower portion due to wear.

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Applicant submits that Keeton discloses that the seed firming attachment is best formed of one piece to perform its seed firming function.
However, Examiner notes that Keeton does not disclose any particular disadvantage that would be presented by forming the base and mounting portions of separate components.  Furthermore, multiple prior art references made of record disclose similar seed firmers which sufficiently perform their seed firming function while having separate mounting and base portions, either for the separate replacement of base portions or for the forming of different materials corresponding to a desired resilience of the mounting portion and a desired wear resistance of the base portion.  Thus, the preponderance of evidence suggests that forming the mounting and base portions of separate components would be obvious.
Applicant submits that the cut-out portions of Keeton are not disclosed to transfer applied force to prevent damage to the base portion if the seed firming apparatus is engaged while driven in a reverse direction.
However, even if a reverse direction is not mentioned in the prior art, it is submitted that the cut-out portions, which essentially form a spring, would in fact transfer force from the base portion if driven in a reverse direction.
Applicant submits that the sections 44a-44c are best formed of one piece that is a plastic or metal member, and thus, one of ordinary skill in the art has no motivation to transfer applied force from section 44c to sections 44a, 44b.
However, regardless of whether the sections are formed of one piece or multiple, the transfer of force from the base portion to the mounting portion is explicitly by design.  The transfer of force is facilitated by the rigid connection of the base and mounting portion as well as the configuration of the mounting portion as a sort of spring which absorbs movement from the base portion.  Given that the function is explicitly disclosed, the motivation to transfer force from the base to the mounting portion is a foregone conclusion.
Applicant submits that the force relief of Keeton is designed to reduce stress points to reduce possibility of fracture, in contrast with the force relief of claim 36 that allows the mounting portion to break to prevent damage to the base portion.
However, it is noted that the circumstances under which Applicant’s invention is designed to break (when driven in a reverse direction) are not mentioned by Keeton.  The operation of Keeton’s seed firmer is disclosed only in the context of normal operation in a forward direction.  For example, bolt 69, which acts to adjustably limit the flex of the seed firmer, does not limit flexion in the opposite direction at all.  While the force relief would certainly divert some amount of stress from the base portion in a reverse direction, Keeton makes no suggestion that the force relief protects the firmer from damage under unusual circumstances where the mounting portion experiences higher-than-normal stresses in an opposite direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.A.N./Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671